An unpublis 9- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE QF NEVADA

 

JAMES CHRIS SEXEY, § No. 99939
Appellant 
VS,  
THE STATE OF NEVADA,  g L  

JAM—"Tum M—- i i ‘7 TRADE Pi, LlllefEP-AAM
BL EUPHEME COURT

BV—J» . -—— .
ORDER 131999199990 APPEAL Du» 

This is a pro se appeal fmm a district caurt order denying a
motion to obtain a cnpy of a sealed record on an order shortening. time.
Eighth Judicial Diatrict Gaunt, Clark County; Susan Johnson, J udge.

Because no statute or enurt rulepermits an appeal from the

949, 359, 792 P.2d 1133, 1195(19991 Accordingly, we

I
aforementioned decisien, we lack jurisdictinn. Cnsiilio U. State, 106 N99,
ORDER this appeal DISMISSED.

 

 J, I  \ , Jl
Dauglas Cherry

co: Hen. Susan Johnson, District Judge
James Chris Sexey
Attnrney Generalfﬂarsnn City
Clark County District Attorney
Eighth District Cnurt- Clerk

SUPREME Baum
it»:
Nievmn

. ((999439  r t I ‘  a I.  ‘ I V. a V   ‘